DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 06/30/2021 has been entered.  Claims 21-28 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21-28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zemlok et al. (US 20130214025 A1).
Regarding claim 21, Zemlok et al. discloses a modular surgical stapling instrument (10), comprising: a housing (110); a shaft assembly (140) extending from said housing; an end effector (160) extending from said shaft assembly, wherein said end effector comprises: a first jaw (162); a second jaw (164); and a staple cartridge (164/169 [0049-0050]) replaceably positioned in one of said first jaw and said second jaw; a power source (400) replaceably coupled to said housing ([0089-0090], fig. 4); a firing drive comprising a motor (200) and a firing member (220) driveable by said motor to perform a staple firing stroke [0085-0088]; 
a sensor system (416/422/231/320a/b/239 and microcontroller 500) configured to: detect an operational parameter of said power source (shunt resistor 432, number of cycles used/remaining [0122, 0150-0160]); detect a current drawn by said motor during said staple firing stroke (current sensor 430 [0122]); and detect a parameter of said staple cartridge (size, type, load detection/engagement, staples fired, faulty, operating stage [0102, 0131, 0138, 0156]); and a controller (422/microcontroller 500) in 
Regarding claim 25, Zemlok et al. discloses surgical stapling instrument (10), comprising: a housing (110); a shaft assembly (140) extending from said housing; an end effector (160) extending from said shaft assembly, wherein said end effector comprises: a first jaw (162); a second jaw (164); and a staple cartridge (164/169 [0049-0050]) replaceably positioned in one of said first jaw and said second jaw; a power source (400) replaceably coupled to said housing ([0089-0090], fig. 4); a firing drive comprising a firing member (220) driveable by a motor (200) to perform a staple firing stroke [0085-0088]; 
a sensor system (416/422/231/320a/b/239 and microcontroller 500) configured to: detect an operational parameter of said power source (shunt resistor 432, number of cycles used/remaining [0122, 0150-0160]); detect a current drawn by said motor during said staple firing stroke (current sensor 430 [0122]); and detect a parameter of said staple cartridge (size, type, load detection/engagement, staples fired, faulty, operating stage [0102, 0131, 0138, 0156]); and a controller (422/microcontroller 500) in 
Regarding claims 22 and 26, Zemlok et al. discloses said operational parameter of said power source comprises a usage cycle count of said power source [0096, 0150-0160].
Regarding claims 23-24 and 27-28, Zemlok et al. discloses said parameter of said staple cartridge corresponds to a presence of said staple cartridge in said end effector, wherein said parameter of said staple cartridge corresponds to a firing status of said staple cartridge (size, type, load detection/engagement, staples fired, faulty, operating stage [0102, 0131, 0138, 0156]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731